Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 9/27/2021 have been fully considered but they are not persuasive.
Regarding the rejection of claim 1, Applicant argued the claim should be allowed over the prior art of Faaborg stating that Faaborg failed to teach the step of checking whether the voice dialog has been concluded to activate the gesture recognition. The examiner disagree.
Faaborg’s teaches a computing device where the computing device outputs, for display, an initial speech recognition graphical user interface, and upon capturing a first input of a user for activating a voice-initiated action (dialog) the computing device outputs, an updated speech recognition graphical user interface having an animation to indicate that the voice-initiated action has been initiated (that includes allowing the user to provide gesture input).
[0033] In accordance with techniques of this disclosure, computing device 2 may output, for display, an initial speech recognition user interface having at least one element. When computing device 2 recognizes a voice-initiated action based on received audio data, computing device 2 may output, for display, an updated speech recognition user interface having an animation of a change in position of the at least one element to indicate that the voice initiated action was recognized.
6 may cause UID 4 to present a graphical user interface (GUI) as output and interpret input detected at UID 4 as a user of computing device 2 interacts with the GUI being displayed at UID 4. For example, UI module 6 may cause UID 4 to output speech recognition graphical user interface 16 (referred to simply as “user interface 16”). A user may provide input (e.g., one or more tap or non-tap gestures, etc.) at or near locations of UID 4 that correspond to locations of user interface 16 at which one or more graphical elements are being displayed as the user interacts with user interface 16 to command computing device 2 to perform a function. UI module 6 may interpret the input detected at UID 4 and forward one or more indications of the input (e.g., input data) to modules 8 and 10 to cause computing device 2 to perform a function associated with the input.
[0029] UI device module 6 may act as an intermediary between various components of computing device 2 to make determinations based on input detected by UID 4 and to generate output presented by UID 4. For example, UI module 6 may receive, as an input from voice activation module 10, information identifying graphical element 24 as corresponding to or being associated with a voice-initiated action determined by voice activation module 10 based on audio data received at microphone 12. UI module 6 may update user interface 16 to cause graphical element 24 to have an animation of a change in position of graphical element 24 such that graphical element 24 may appear to move between positions 26A, 26B, 26C, and 26D when UID 4 presents user interface 16 for display in response to computing device 2 recognizing a voice-initiated action from indications of audio input.

35 U.S.C. 102 states a claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference (MPEP 2131).
	The examiner submits that the step of activating the gesture recognition by updating the GUI which takes place as part of the “voice initiated action”, takes place only during the voice dialog. Thus the argued claimed step of checking the voice dialog is active is implied or inherent in Faaborg’s teaching.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Faaborg et al. (US 2016/0335052).

capturing a first input of a vehicle user for activating a voice dialog; (Par.21)
activating the voice dialog in response to the capturing (wherein gesture recognition is not yet activated) (Par.22)
activating/causing gesture recognition (interactive graphical user interface comprising presence sensitive input 5 for accepting gesture input from the user) when the voice dialog has not been concluded or during the dialog session (Pars.23, 27-29, 48; Figs.2-3). 
    PNG
    media_image1.png
    120
    559
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    685
    502
    media_image2.png
    Greyscale



As to claim 2, Faaborg teaches wherein the first input of the vehicle user for activating the voice dialog is a first voice input of the vehicle user (Pars.58, 73-74).
As to claim 3, Faaborg teaches processing the first voice input (Par.58).

As to claim 7, Faaborg teaches where the gesture recognition interface 5 is activated (caused to be active to receive gesture input, Par.23), by the voice activation module 10, as a result of a voice dialog initiation by the user, therefore it is inherent and/or within the scope of the system that without further voice action input the gesture interactive interface 5 will be inactive.
As to claim 8, Faaborg teaches outputting an input request in response to the first input of the vehicle user; and/or outputting the input request in response to the second input of the vehicle user (Fig.1; Pars.28-34).
As to claim 9, Faaborg teaches wherein the input request is a spoken input request (Fig.1).
As to claim 10, Faaborg teaches processing the second input of the vehicle user on a basis of the input request. (Fig.1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Faaborg et al. (US 2016/0335052) as applied above and in view of Waller et al. (US 2011/0022393).

The combination of the analogous arts would have been obvious to one of ordinary skill in the art before the time of applicant’s invention for the purpose of improving the multimodal interaction.
As to claim 12, Waller teaches wherein the pointing gesture is carried out with a finger of the vehicle user (Figs.1-8).
As to claim 13, Waller teaches wherein the pointing gesture is carried out in a direction of a screen and wherein the suggested option is displayed on the screen (Figs.1-8).
As to claims 14-17, Waller teaches where the driver using his finger selects from vertically and horizontally displayed options (Figs.7-8, 11).
As to claims 18-19, Waller teaches a motor vehicle comprising a multimodal dialog machine carrying out the method of claim 1 (abstract, Figs.1-10).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 




	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615. The examiner can normally be reached monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DANIEL ABEBE/Primary Examiner, Art Unit 2657